DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 5, 8-10, 13-16, and 19-21 are objected to because of the following informalities:  
Claim 8: the recitation of “the basal rate value is adjusted in accordance with the recommendation” is suggested to be recited as --the basal rate value is adjusted in accordance with the recommendation during the controlling step-- so as to avoid any confusion.  
Claims 5, 9, 10, 13-16, and 19-21: the recitations of “the step of” in these respective claims are suggested to be recited as --a step of-- since these are the first recitations of each of the respective steps in the claims. 
Claim 21: the recitation of “the processor device” is suggested to be recited as --the process-based computing device-- so as to avoid any confusion of antecedent basis. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 9, 10, 14, 15, 20, and 21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for “the closed-loop pump data comprises data indicating an average total daily dose of insulin for the user and updating an insulin sensitivity factor (ISF) of the user”, does not reasonably provide enablement for the specifics of “the step of updating an insulin sensitivity factor (ISF) of the user in accordance with the expression ISF =                                 
                                    
                                        
                                            X
                                        
                                        
                                            A
                                            v
                                            e
                                            r
                                            a
                                            g
                                            e
                                             
                                            T
                                            D
                                            D
                                        
                                    
                                
                            ; ISF is expressed in units of mg/dL/Unit; and TDD is expressed in units of Units/day” as per claims 9, 14, and 20.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims. 
Regarding claims 9, 14, and 20, it is noted that the instant disclosure does not define the value “X” stands for. As best understood from instant [0044] and [0054], it appears that the numerator is an appropriate number being 1500, 1700, 1800, or 2000 and also any other viable number since the list also includes “etc.” in [0044] and “or the like” in [0054]. Therefore, without further explanation of what “etc.” or “or the like” include, one of ordinary skill in the art would not know what values would be appropriate as the numerator for the disclosed equation. Furthermore, instant [0044] also discloses that ISF can be calculated with other formulas or equations not necessarily using the equation claimed. Therefore, while one of ordinary skill in the art may be able to determine ISF and updating the ISF using other formulas 
Claims 10, 16, and 21 are rejected for incorporating the above issue of enablement through their respective claim dependencies.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 3-7, 9, 13, 15, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 3, the recitation of “the processor-based computer system” lack antecedent basis because this is the first recitation of the structure. It is noted that claim 2 only requires a computing device performing the generating step of claim 1. Therefore, it is unclear whether the recitation is referring to the computing device of claim 2 or another different processor-based computer system different from the computing device of claim 2. However, as best understood for the purpose of continuous examination, the recitation is interpreted as referring to the computing device of claim 2 while further requiring that the computing device 
Regarding claim 4, the recitation of “controlling operation in the manual insulin delivery mode, in accordance with the manual-mode basal rate setting as adjusted” is confusing because the claim does not require that the manual-mode basal rate setting being adjusted. It is noted that claim 1 only requires that generating a recommendation to adjust a manual-mode basal rate setting in lines 10-11 and implementing of the manual-mode basal rate setting during operation in the manual insulin delivery mode in lines 11-12, but does not explicitly require adjusting of the manual-mode basal rate setting. Therefore, it is unclear what is required by “in accordance with the manual-mode basal rate setting as adjusted.” However, as best understood for the purpose of continuous examination, the recitation is interpreted as further requiring a step of controlling operation of the insulin infusion device in the manual insulin delivery mode after the adjusting the manual-mode basal rate setting in accordance with the recommendation of claim 1, lines 11-12. If applicant intends require a different scope for the recitation, appropriate clarification and citation for support of this scope is requested to clarify the confusion and potential issue of new matter.
Regarding claim 6, the recitation of “in response to generating the recommendation” is confusing because it is unclear whether this recitation of “generating the recommendation” is referring to the same generating step of lines 10-12 of claim 1 or another step of generating the recommendation different from claim 1. Moreover, if the reference is requiring another step of generating, the recitation of “the recommendation” is also confusing because it would be 
Regarding claim 7, the recitation of “at least some of the manual-mode basal rates are adjusted in accordance with the recommendation” is confusing. First, it is unclear whether the recitation is referring to the “at least some of the manual-mode basal rates” is referring to the same limitation as the plurality of manual-mode basal rates of lines 2-3 or another different set of manual-mode basal rates. Second, it is also unclear it is unclear if the recitation if further requiring a step of adjust at least some of the manual-mode basal rates. However, as best understood for the purpose of continuous examination, the recitation is interpreted as requiring that at least some of the plurality of manual-mode basal rates are adjusted in accordance with the recommendation during the controlling step. If applicant intends require a different set of manual-mode basal rates or adjusting in a different manner, appropriate clarification and citation for support of this scope is requested to clarify the confusion and potential issue of new matter.
Regarding claim 13, the recitation of “controlling operation in the manual insulin delivery mode, in accordance with the manual-mode basal rate setting as adjusted” is confusing because the claim does not require that the manual-mode basal rate setting being adjusted. It is noted that claim 11 only requires that generating a recommendation to adjust a manual-
Regarding claims 9, 15, and 20, the recitation of “X” in the equation is confusing because it is unclear what this variable stands for. It is noted that the instant disclosure also does not clearly what the numerator represent. It appears this number refers to an appropriate number selected from “1500, 1700, 1800, or 2000, etc.” from instant [0044] or “the value of X may be (for example) 1800, 1500, 2000, or the like” from instant [0054]. Therefore, the claim is indefinite because this confusion render the scope of the claim unascertainable.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mastrototaro (US Pub. No. 2008/0269714 A1).
Claim 1. Mastrototaro discloses a method of managing use of a dual-mode insulin infusion device that operates in a manual insulin delivery mode (i.e., open-loop) or an automated closed-loop insulin delivery mode (i.e., closed-loop) (Fig. 14), the method comprising: 
receiving closed-loop pump data for a user of the insulin infusion device (S700) (i.e., sensor readings during the closed-loop mode operation), the closed-loop pump data comprising data indicating basal insulin (i.e., sensor readings provides data regarding the insulin delivered in previous basal patterns) delivered by the insulin infusion device to the user during operation in the automated closed-loop insulin delivery mode for at least one defined period of time ([0115]); 
analyzing the received closed-loop pump data to generate updated basal rate data for the user (S710) ([0115]);
generating, from the updated basal rate data, a recommendation to adjust a manual-mode basal rate setting of the insulin infusion device (S720), wherein the insulin infusion device implements the manual-mode basal rate setting during operation in the manual insulin delivery mode (i.e., delivery being the latest updated basal delivery) ([0116]; i.e., recommendation to proceed to S730 for open-loop mode or S750 continuing to closed-loop delivery); and 

Claim 2. Mastrototaro discloses the method of claim 1, wherein: the receiving step, the analyzing step, and the generating step are performed by a computing device (12) in data communication with the insulin infusion device ([0085]-[0086]); and the method further comprises the step of communicating the recommendation from the computing device to the insulin infusion device ([0087]).
Claim 3. Mastrototaro discloses the method of claim 2, wherein the controlling step is automatically performed by the insulin infusion system in response to receiving the recommendation from the processor-based computer system ([0116]; i.e., upon specific trigger requiring closed-loop to be revered into open-loop control the basal delivery will use the latest updated default basal patterns to continue deliver the necessary basal dose of insulin).
Claim 4. Mastrototaro discloses the method of claim 1, further comprising the step of controlling operation of the insulin infusion device in the manual insulin delivery mode, in accordance with the manual-mode basal rate setting as adjusted ([0116]; i.e., while operating in the open loop until the error is corrected).
Claim 6. Mastrototaro discloses the method of claim 1, wherein: the receiving step, the analyzing step, and the generating step are performed by the insulin infusion device ([0071]; [0085]; i.e., when controller is the controller of infusion pump); and the controlling step is automatically performed by the insulin infusion system in response to generating the recommendation ([0116]; i.e., upon specific trigger requiring closed-loop to be revered into .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 

Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Mastrototaro (US Pub. No. 2008/0269714 A1).
Claim 7. Mastrototaro discloses the method of claim 1, wherein Mastrototaro further discloses that the basal patterns are with different time intervals as long as 24 hours maximum ([0082]) and that the default closed-loop/semi-closed loop when insulin is on board of for example 2 hours ([0072]), but does not explicitly disclose that the manual-mode basal rate setting comprises a basal rate profile that defines a plurality of manual-mode basal rates corresponding to a plurality of time segments of a 24-hour day; and at least some of the manual-mode basal rates are adjusted in accordance with the recommendation. However, since Mastrototaro discloses that the system having a basal rate profile in intervals being as short as a minimum basal rate interval or a maximum of 24 hours ([0082]) and that a default for closed-loop/semi-closed loop systems ([0072]), it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention that the system of Fig. 14 would also comprise a basal rate profile with a plurality of manual-mode basal rates corresponding to a plurality of time segments of a 24-hour day ([0082]; Fig. 11) for both the manual-mode basal rates and the closed-loop basal rates and that the at least some of the manual-mode basal rates are adjusted in accordance with the recommendation such as the 2 hour interval after a meal ([0072]).
Claim 8. Mastrototaro discloses the method of claim 1, but does not explicitly disclose that the manual-mode basal rate setting comprises a basal rate value for a 24-hour period; and the basal rate value is adjusted in accordance with the recommendation. However, it is noted that Mastrototaro discloses that the system having a basal rate profile in intervals being as short as a minimum basal rate interval or a maximum of 24 hours ([0082]) and that a default for closed-loop/semi-closed loop systems ([0072]). Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention that the system of Fig. 14 would also comprise the manual-mode basal rate setting comprises a basal rate value for a 24-hour period ([0082]); and the basal rate value is adjusted in accordance with the recommendation such as the 2 hour interval after a meal ([0072]).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Mastrototaro (US Pub. No. 2008/0269714 A1) in view of Malave (US Pub. No. 2002/0193679 A1).
Claim 5. Mastrototaro discloses the method of claim 1, wherein Mastrototaro further discloses that the controller may be a remote controller ([0071]) and including a PDA, smart phone, or computer or the like ([0086]) but does not explicitly discloses further comprising the step of obtaining additional closed-loop pump data for a second user of a second insulin infusion device, wherein the analyzing step analyzes the received closed-loop pump data and the obtained additional closed-loop pump data to generate the updated basal rate data for the user. However, it is noted that Malave discloses an infusion system with a controller for controlling an infusion device including insulin pumps ([0069] of Malave), wherein multiple infusion devices can be connected to a computer through a communication station so that the computer can control and program multiple devices simultaneously ([0161]). Therefore, since Mastrototaro and Malave are both drawn to infusion system with a controller for controlling insulin infusion devices, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify computer controller of Mastrototaro with the feature of the step of obtaining additional closed-loop pump data for a second user of a second insulin infusion device, wherein the analyzing step analyzes the received closed-loop pump data and the obtained additional closed-loop pump data to generate the updated basal rate data for the user so as to control and program multiple devices simultaneously as disclosed by Malave ([0161] of Malave).

Claims 9-13, 15-18, 20, and 21 are rejected under 35 U.S.C. 102(a)(1) as anticipated by Mastrototaro (US Pub. No. 2008/0269714 A1) or, in the alternative, under 35 U.S.C. 103 as obvious over Mastrototaro (US Pub. No. 2008/0269714 A1) in view of Keenan (US Pub. No. 2014/0066892 A1).
Claims 9-10. See rejection with claims 15, 16, 20, and 21 below. 
Claim 11. Mastrototaro discloses a processor-based computing device comprising: 
at least one processor device ([0071]; i.e., controller being a processor device); and 
a non-transitory processor-readable medium operatively associated with the at least one processor device, the processor-readable medium comprising executable instructions ([0071]; i.e., controller being a processor device operatively associated with 
receiving closed-loop pump data for a user of an insulin infusion device (14) that operates in a manual insulin delivery mode (i.e., open loop) or an automated closed-loop insulin delivery mode (S700) (i.e., sensor readings during the closed-loop mode operation), the closed-loop pump data comprising data indicating basal insulin (i.e., sensor readings provides data regarding the insulin delivered in previous basal patterns) delivered by the insulin infusion device to the user during operation in the automated closed-loop insulin delivery mode for at least one defined period of time ([0115]); 
analyzing the received closed-loop pump data to generate updated basal rate data for the user (S710) ([0115]);
generating, from the updated basal rate data, a recommendation to adjust a manual-mode basal rate setting of the insulin infusion device (S720), wherein the insulin infusion device implements the manual-mode basal rate setting during operation in the manual insulin delivery mode (i.e., delivery being the latest updated basal delivery) ([0116]; i.e., recommendation to proceed to S730 for open-loop mode or S750 continuing to closed-loop delivery); and 
communicating the recommendation from the computing device to the insulin infusion device ([0071], [0087]).

However, it is noted that Keenan also discloses a processor-based computing device comprising at least one processor and a non-transitory processor-readable medium operatively associated with the at least one processor device and comprising executable instructions for causing the processor to perform a method that controls insulin infusion device for a user by compensating for insulin on board for a closed-loop insulin infusion system ([0008], [0108]), wherein the insulin infusion device operates in a manual insulin delivery mode (i.e., open-loop) or an automated closed-loop insulin delivery mode (i.e., closed-loop) (Figs. 49-50). Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify Mastrototaro with the features of a processor and a non-transitory processor-readable medium comprising executable instructions for the method of Fig. 14 of Mastrototaro since Keenan discloses that it is well-known in the art for insulin infusion systems to comprise software or firmware being stored in a non-transitory processor-readable medium to be operated by a processor to perform a function coded by the software or firmware in order to control operation of the infusion system.
Claim 12. Mastrototaro or Mastrototaro in view of Keenan discloses the computing device of claim 11, wherein Mastrototaro further discloses that the recommendation causes the insulin infusion device to automatically adjust the manual-mode basal rate setting ([0115]).
Claim 13. Mastrototaro or Mastrototaro in view of Keenan discloses the computing device of claim 11, wherein Mastrototaro further discloses that the method performed by the at least one processor device further comprises the step of controlling operation of the insulin infusion device in the manual insulin delivery mode, in accordance with the manual-mode basal rate setting as adjusted (S730) ([0116]; i.e., when reason to stop in S720 requires falling out of closed-loop).
Claim 17. Mastrototaro discloses an insulin infusion and management system comprising: 
an insulin infusion device (14) configured to operate in a manual insulin delivery mode (i.e., open-loop) or an automated closed-loop insulin delivery mode (i.e., closed-loop) to delivery insulin to a user; and 
a processor-based computing device (12) that supports data communication with the insulin infusion device, the computing device comprising a processor device ([0071]; i.e., controller being processor device) and a non-transitory processor-readable medium operatively associated with the processor device ([0071]; i.e., controller being a processor device operatively associated with RF programmer with executable instructions such as that incorporated by reference US Pat. No. 6,554,798 in col. 8, lines 3-6), the processor-readable medium comprising executable instructions configurable to cause the processor device to perform a method comprising: 
receiving, with the computing device ([0085]), closed-loop pump data for a user of an insulin infusion device (14) that operates in a manual insulin delivery mode (i.e., open loop) or an automated closed-loop insulin delivery mode (S700) 
analyzing, with the computing device ([0085]), the received closed-loop pump data to generate updated basal rate data for the user (S710) ([0115]);
generating, from the updated basal rate data, a recommendation to adjust a manual-mode basal rate setting of the insulin infusion device (S720), wherein the insulin infusion device implements the manual-mode basal rate setting during operation in the manual insulin delivery mode (i.e., delivery being the latest updated basal delivery) ([0116]; i.e., recommendation to proceed to S730 for open-loop mode or S750 continuing to closed-loop delivery), and wherein the generating is performed by the computing device ([0085]); and 
communicating the recommendation from the computing device to the insulin infusion device ([0071], [0087]).
Alternatively, while Mastrototaro discloses the algorithm being incorporated in controller 12, Mastrototaro does not explicitly disclose using the processor device of Mann incorporated reference in [0071] with the instructions of Fig. 14, one may argue that Mastrototaro does not explicitly disclose via incorporated reference of Mann the specifics of the non-transitory processor-readable medium comprising executable instructions as claimed.

Claim 18. Mastrototaro or Mastrototaro in view of Keenan discloses the system of claim 17, wherein Mastrototaro further discloses that insulin infusion device automatically adjust the manual-mode basal rate setting ([0115]) in response to receiving the recommendation from the computing device ([0087]; i.e., from controller 12).
Claims 9, 15, and 20. Mastrototaro discloses the method of claim 1 and Mastrototaro or Mastrototaro in view of Keenan discloses the respective computing device of claim 11 and system of claim 17, wherein Mastrototaro discloses taking insulin sensitivity into the                         
                            
                                
                                    X
                                
                                
                                    A
                                    v
                                    e
                                    r
                                    a
                                    g
                                    e
                                     
                                    T
                                    D
                                    D
                                
                            
                        
                    ; ISF is expressed in units of mg/dL/Unit; and TDD is expressed in units of Units/day. 
However, it is noted that while the claims require a specific manner for determining an insulin sensitivity with the claimed equation, the instant disclosure discloses that such equation is one of many ways insulin sensitivity may be taken into account by the insulin infusion algorithm of the system. Therefore, there does not appear to be any criticality for the specific equation (see also above 112 rejections for additional confusion). Moreover, it is noted that Keenan also discloses controlling insulin delivery by considering insulin sensitivity (i.e., claimed insulin sensitivity factor) is estimated by the 1800 rule as 1800/TDI (or total daily insulin) ([0494]). It is noted that 1800 is one of the values that the instant disclosure disclose as being a suitable value for “X”, see instant [0044] and [0054]. Therefore, Keenan appears to be calculating insulin sensitivity using the claimed equation with X being 1800 and TDI being an equivalent to the average total daily dose required in the claims. Moreover, Keenan also discloses that insulin sensitivity is not fixed ([0147], [0162]-[0163]) and that insulin delivery module should account for this (Figs. 49, 50) to avoid over delivery of insulin ([0380]).
Since both Mastrototaro and Keenan are drawn to insulin delivery systems with controlling algorithms taking into account insulin sensitivity, it would have been obvious to one                         
                            
                                
                                    X
                                
                                
                                    A
                                    v
                                    e
                                    r
                                    a
                                    g
                                    e
                                     
                                    T
                                    D
                                    D
                                
                            
                        
                    ; ISF is expressed in units of mg/dL/Unit; and TDD is expressed in units of Units/day as taught by Keenan so as to more accurately control insulin delivery to better simulate the natural insulin response ([0048]-[0049], [0070] of Mastrototaro and [0173] and [0380] of Keenan).
Claims 10, 16, and 21. Mastrototaro in view of Keenan discloses the respective method of claim 9, computing device of claim 15, and system of claim 20, wherein Mastrototaro in view of Keenan further disclose comprising the step of controlling the insulin infusion device to utilize the updated insulin sensitivity factor during operation in the manual insulin delivery mode since Keenan discloses accounting for insulin sensitivity for insulin delivery ([0380]; Figs. 49, 50).
	
Claims 14 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Mastrototaro (US Pub. No. 2008/0269714 A1) or Mastrototaro (US Pub. No. 2008/0269714 A1) in view of Keenan (US Pub. No. 2014/0066892 A1) as applied to claims 11 and 17 above, further in view of Malave (US Pub. No. 2002/0193679 A1).
Claims 14 and 19. Mastrototaro discloses the respective computing device of claim 11 and system of claim 17, wherein Mastrototaro further discloses that the controller may be a remote controller ([0071]) and including a PDA, smart phone, or computer or the like ([0086]) but does not explicitly discloses further comprising the step of obtaining additional closed-loop pump data for a second user of a second insulin infusion device, wherein the analyzing step analyzes the received closed-loop pump data and the obtained additional closed-loop pump data to generate the updated basal rate data for the user. However, it is noted that Malave discloses an infusion system with a controller for controlling an infusion device including insulin pumps ([0069] of Malave), wherein multiple infusion devices can be connected to a computer through a communication station so that the computer can control and program multiple devices simultaneously ([0161]). Therefore, since Mastrototaro and Malave are both drawn to infusion system with a controller for controlling insulin infusion devices, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify computer controller of Mastrototaro with the feature of the step of obtaining additional closed-loop pump data for a second user of a second insulin infusion device, wherein the analyzing step analyzes the received closed-loop pump data and the obtained additional closed-loop pump data to generate the updated basal rate data for the user so as to control and program multiple devices simultaneously as disclosed by Malave ([0161] of Malave).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNA ZHANG whose telephone number is (571)270-5369.  The examiner can normally be reached on Monday-Thursday 8AM - 4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571) 272-3383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JENNA ZHANG/Primary Examiner, Art Unit 3783